File No. 812-14036 As Filed with the Securities and Exchange Commission on October 1, 2012 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 AND RESTATEMENT OF THE APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1 SECTION 17(b) OF THE INVESTMENT COMPANY ACT OF 1 17(a) THEREOF AXA Equitable Life Insurance Company Separate Account 45 of AXA Equitable Life Insurance Company Separate Account 49 of AXA Equitable Life Insurance Company AXA Premier VIP Trust EQ Advisors Trust 1290 Avenue of the Americas New York, New York 10104 Notice and Order to: Steven M. Joenk Senior Vice President AXA Equitable Life Insurance Company 1290 Avenue of the Americas New York, New York 10104 Communications and Copies of Notice and Order to: Patricia Louie, Esq. Senior Vice President & Associate General Counsel AXA Equitable Life Insurance Company 1290 Avenue of the Americas New York, New York 10104 Clifford J. Alexander, Esq. Mark C. Amorosi, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 This document contains a total of 205 pages. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: AXA Equitable Life Insurance Company Separate Account 45 of AXA Equitable Life Insurance Company Separate Account 49 of AXA Equitable Life Insurance Company AXA Premier VIP Trust EQ Advisors Trust 1290 Avenue of the Americas New York, New York 10104 File No. 812-14036 ) AMENDMENT NO. 1 AND RESTATEMENT OF THE APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1 ORDER OF EXEMPTION PURSUANT TO SECTION 17(b) OF THE INVESTMENT COMPANY ACT OF 1(a) THEREOF I.INTRODUCTION AXA Equitable Life Insurance Company (“AXA Equitable”), Separate Account 45 of AXA Equitable (“Separate Account 45”), and Separate Account 49 of AXA Equitable (“Separate Account 49” and together with Separate Account 45, “Separate Accounts”) (collectively, the “Section 26 Applicants”) hereby submit this Amendment No. 1 and Restatement of the Application (“Application”) for an order from the Securities and Exchange Commission (the “Commission”) pursuant to Section 26(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), approving the proposed substitution of shares of certain series of EQ Advisors Trust (“EQ Trust”) for shares of certain other series of the EQ Trust and certain series of AXA Premier VIP Trust (“VIP Trust” and together with the EQ Trust, the “Trusts”) (the “Substitutions”), each of which currently serves as an underlying investment option for certain variable annuity contracts (“Contracts”) issued by AXA Equitable, as more fully described below. 2 The Section 26 Applicants, together with the Trusts (collectively, the “Section 17 Applicants”), also request an order from the Commission pursuant to Section 17(b) of the 1940 Act exempting them from Section 17(a) of the 1940 Act to the extent necessary to permit them to carry out the above-described Substitutions by redeeming securities issued by the Removed Portfolios (as defined herein) partly in-kind and using the portfolio securities received from the Removed Portfolios to purchase securities issued by the corresponding Replacement Portfolios (as defined herein) (the “In-Kind Transactions”). II.STATEMENT OF FACTS A. The Section 26 Applicants 1.AXA Equitable AXA Equitable is a New York stock life insurance company that has been in business since 1859 (including the operations of its predecessor).Its home office is located at 1290 Avenue of the Americas, New York, New York 10104.AXA Equitable is authorized to sell life insurance and annuities in 50 states, the District of Columbia, Puerto Rico and the Virgin Islands.It maintains local offices throughout the United States.AXA Equitable is a wholly owned subsidiary of AXA Financial, Inc. (“AXA Financial”). Majority-owned publicly traded subsidiaries of AXA Financial currently include AllianceBernstein, L.P.AXA Financial, a holding company, is an indirect, wholly owned subsidiary of AXA.AXA is a French holding company for an international group of insurance and related financial services companies and is publicly traded.As of December 31, 2011, AXA Financial and its consolidated subsidiaries managed approximately $508 billion in assets.These assets are primarily managed for domestic 3 and overseas investors, mutual funds, pension funds, endowment funds, and retirement and annuity programs for businesses, tax exempt organizations and individuals. 2.Separate Accounts Separate Account 45 and Separate Account 49 were established in 1994 and 1996, respectively, pursuant to authority granted by AXA Equitable’s Board of Directors.AXA Equitable serves as depositor for each of these Separate Accounts, which fund certain Contracts. Each Separate Account is a segregated asset account of AXA Equitable and is registered with the Commission as a unit investment trust under the 1940 Act.1 As noted above, the Separate Accounts fund the respective variable benefits available under the Contracts issued by AXA Equitable.Interests in the Contracts are registered under the Securities Act of 1933, as amended (“1933 Act”).2 That portion of the assets of each Separate Account that is equal to the reserves and other Contract liabilities with respect to the respective Separate Account is not chargeable with liabilities arising out of any other business of AXA Equitable, as the case may be.In accordance with the respective Contracts for each Separate Account, any income, gains or losses, realized or unrealized, from assets allocated to the respective Separate Account are credited to, or charged against, that Separate Account, without regard to other income, gains or losses of AXA Equitable. 1See File No. 811-08754 (Separate Account 45) and File No. 811-07659 (Separate Account 49).Pursuant to Rule 0-4(a) under the 1940 Act, Section 26 Applicants hereby incorporate by reference these registration statements to the extent necessary to supplement the descriptions and representations contained herein. 2See File Nos. 33-83750, 333-44996, 333-64751, 333-61380 and 333-73121 (Separate Account 45); and, File Nos. 333-05593, 333-79379, 333-96177, 333-64749, 333-60730, 333-31131 and 333-165395 (Separate Account 49).Pursuant to Rule 0-4(a) under the 1940 Act, Section 26 Applicants hereby incorporate by reference these registration statements to the extent necessary to supplement the descriptions and representations contained herein. 4 B.The Contracts The Contracts are individual and group deferred variable annuity contracts.All individual Contracts and all group Contracts (and the certificates thereunder) allow the Contract owner or certificate owner3 to allocate contributions among the variable and any fixed investment options available under the Contracts.The contributions by Contract owners accumulate in the variable and any available fixed investment options.Under the Contracts, contributions by Contract owners are available to fund annuity payments to the Contract owner or may be withdrawn, subject to any applicable charges.Contributions by Contract owners allocated to variable investment options are held in corresponding subaccounts of the appropriate Separate Accounts.The Contracts permit Contract owners to transfer Contract value among the variable and any available fixed investment options.Currently, the Contracts do not restrict the number, frequency or dollar amount of transfers among variable investment options; nor do the Contracts impose any charges on transfers.4One exception to this is that AXA Equitable has procedures in place that are intended to discourage disruptive transfer and other “market timing” activity and may have the effect of limiting transfers. Under the Contracts, AXA Equitable reserves the right to substitute different underlying investment options for current underlying investment options offered as 3For the purposes of this Application, references to Contract owners include certificate owners, as applicable. 4AXA Equitable reserves the right restrict transfers into and among variable investment options, including limitations on the number, frequency, or dollar amount of transfers.In addition, AXA Equitable reserves the right to assess a transfer charge for any transfers in excess of 12 transfers in a contract year.Currently, none of these limitations are in effect.For any fixed investment options available under the Contracts, certain additional limitations may apply to transfers into and out of those fixed investment options. 5 funding options under the Contracts.The prospectuses for the Contracts include disclosure of the reservation of this right. C.The Trusts 1.EQ Trust The EQ Trust is organized as a Delaware statutory trust.It is registered as an open-end management investment company under the 1940 Act and its shares are registered under the 1933 Act on Form N-1A.5It commenced operations on May 1, 1997. The EQ Trust is a series investment company, as defined by Rule 18f-2 under the 1940 Act, and currently offers 72 separate series (each, an “EQ Portfolio” and collectively, the “EQ Portfolios”).The EQ Trust does not impose sales charges for buying and selling its shares.All dividends and other distributions with respect to an EQ Portfolio’s shares are reinvested in full and fractional shares of the EQ Portfolio to which they relate.The EQ Trust currently offers three classes of shares, Class IA shares, Class IB shares and Class K shares.Only Class IA and Class IB shares will be involved in the proposed Substitutions.The distributor for Class IA and Class IB shares of each EQ Portfolio is AXA Distributors, LLC (“AXA Distributors”).Both Class IA and Class IB shares are subject to a distribution plan adopted and administered pursuant to Rule 12b-1 under the 1940 Act.Under that distribution plan, Class IA and Class IB shares of each EQ Portfolio may make payment for distribution and shareholder services at a maximum annual rate of 0.25% of the average daily net assets attributable to the Class IA and Class IB shares, respectively, of the EQ Portfolio (“12b-1 fees”).Class IA and Class IB shares 5See File Nos. 811-07953 and 333-17217.Pursuant to Rule 0-4(a) under the 1940 Act, Section 26 Applicants hereby incorporate by reference the EQ Trust’s registration statements to the extent necessary to supplement the descriptions and representations contained herein. 6 of each EQ Portfolio currently charge an annual 12b-1 fee of 0.25% of average daily net assets. AXA Equitable Funds Management Group, LLC (“FMG”) currently serves as investment manager (“Manager”) of each of the EQ Portfolios pursuant to the Investment Management Agreements between the EQ Trust, on behalf of each EQ Portfolio, and FMG (“Management Agreements”).FMG is a wholly-owned subsidiary of AXA Equitable and is registered as an investment adviser under the Investment Advisers Act of 1940, as amended.Pursuant to the Management Agreements, the Manager’s responsibilities include:(i) overall supervisory responsibility for the general management and investment of each Portfolio’s assets; (ii) full discretion to select new or additional investment sub-advisers (“Advisers”) for each Portfolio; (iii) full discretion to enter into and materially modify existing Investment Advisory Agreements (“Advisory Agreements”) with Advisers; (iv) full discretion to terminate and replace any Adviser; and (v) full investment discretion to make all determinations with respect to the investment of a Portfolio’s assets not then managed by an Adviser.In addition, pursuant to the Management Agreements, the Manager monitors the compliance of each Adviser with the investment objectives, policies and restrictions of any Portfolio under the management of such Adviser, and reviews and reports to the Board of Trustees of the EQ Trust on the performance of each Adviser.The Manager also furnishes to the EQ Trust at its own expense and without remuneration from or other cost to the Trust:(i) office space; (ii) executive and other personnel, including personnel for the performance of certain clerical and other office functions; and (iii) certain information and services in 7 connection with the preparation of registration statements, prospectuses, statements of additional information and certain reports to shareholders. The Manager currently has retained 37 Advisers to provide the day-to-day investment advisory services for 60 of the 72 current Portfolios.6Pursuant to the Advisory Agreements, each Adviser generally performs the following functions:(i) furnishes an investment program for its Portfolio(s); (ii) makes investment decisions for its Portfolio(s); (iii) places all orders for the purchase and sale of those investments; and (iv) certain limited related administrative functions.JPMorgan Chase Bank serves as custodian for the EQ Trust.FMG serves as administrator for the EQ Trust and, subject to FMG’s supervision, JPMorgan Investor Services Co. serves as the sub-administrator. The EQ Trust has received an exemptive order from the Commission (“Multi-Manager Order”) that permits the Manager, or any entity controlling, controlled by, or under common control (within the meaning of Section 2(a)(9) of the 1940 Act) with the Manager, subject to certain conditions, including approval of the Board of Trustees of the EQ Trust, and without the approval of shareholders to:(i) select a new Adviser or additional Advisers for each EQ Portfolio; (ii) enter into new Advisory Agreements and/or materially modify the terms of any existing Advisory Agreement;7 (iii) terminate any existing Adviser and replace the Adviser; and (iv) continue the employment of an 6The AXA Strategic Allocation Series Portfolios (7 series), All Asset Moderate Growth-Alt 15 Portfolio, All Asset Growth-Alt 20 Portfolio, All Asset Aggressive-Alt 25 Portfolio, EQ/Franklin Templeton Allocation Portfolio, and EQ/International ETF Portfolio are operated as funds of funds, the assets of which are managed directly by FMG. 7The Manager will not enter into an Advisory Agreement with an Adviser that is an “affiliated person” (as such term is defined in Section 2(a)(3) of the 1940 Act) of the Portfolio or the Manager, other than by reason of serving as an Adviser to a Portfolio, without the Advisory Agreement, including the compensation to be paid thereunder, being approved by the shareholders of the applicable Portfolio (or, if the Portfolio serves as a funding medium for any subaccount of a registered separate account, then pursuant to voting instructions by the unitholders of the subaccount). 8 existing Adviser on the same contract terms where the Advisory Agreement has been assigned because of a change of control of the Adviser.8If a new Adviser is retained for an EQ Portfolio, Contract owners would receive notice of any such action, including all information concerning any new Adviser or Advisory Agreement that would be included in an information statement meeting the requirements of Regulation 14C and Schedule 14C under the Securities Exchange Act of 1934, as amended. 2.VIP Trust The VIP Trust is organized as a Delaware statutory trust.It is registered as an open-end management investment company under the 1940 Act and its shares are registered under the 1933 Act on Form N-1A.9It commenced operations on October 2, 2001. The VIP Trust is a series investment company, as defined by Rule 18f-2 under the 1940 Act, and currently offers 20 separate series (each, a “VIP Portfolio” and collectively, the “VIP Portfolios”).The VIP Trust does not impose sales charges for buying and selling its shares.All dividends and other distributions with respect to a VIP Portfolio’s shares are reinvested in full and fractional shares of the VIP Portfolio to which they relate.The VIP Trust currently offers three classes of shares, Class A shares, Class B shares, and Class K shares.Only Class A and Class B shares will be involved in the proposed Substitutions.The distributor for Class A and Class B shares of each Portfolio is AXA Distributors.Both Class A and Class B shares are subject to a distribution plan 8See EQ Advisors Trust and EQ Financial Consultants, Inc., 1940 Act Rel. Nos. 23093 (March 30, 1998) (notice) and 23128 (April 24, 1998) (order). 9See File Nos. 811-10509 and 333-70754.Pursuant to Rule 0-4(a) under the 1940 Act, Section 26 Applicants hereby incorporate by reference the VIP Trust’s registration statements to the extent necessary to supplement the descriptions and representations contained herein. 9 adopted and administered pursuant to Rule 12b-1 under the 1940 Act.Under that distribution plan, Class A and Class B shares of each VIP Portfolio may make payment for distribution and shareholder services at a maximum annual rate of 0.25% of the average daily net assets attributable to the Class A and Class B shares, respectively, of the VIP Portfolio (“12b-1 fees”).Class A and Class B shares of each VIP Portfolio currently charge an annual 12b-1 fee of 0.25% of average daily net assets. FMG currently serves as investment manager of each of the VIP Portfolios pursuant to the Management Agreements between the VIP Trust, on behalf of each VIP Portfolio, and FMG.Pursuant to the Management Agreements, the Manager’s responsibilities include: (i) overall supervisory responsibility for the general management and investment of each VIP Portfolio’s assets; (ii) full discretion to select new or additional Advisers for each VIP Portfolio; (iii) full discretion to enter into and materially modify existing Advisory Agreements with Advisers; (iv) full discretion to terminate and replace any Adviser; and (v) full investment discretion to make all determinations with respect to the investment of a VIP Portfolio’s assets not then managed by an Adviser.In addition, pursuant to the Management Agreements, the Manager monitors the compliance of each Adviser with the investment objectives, policies and restrictions of any VIP Portfolio under the management of such Adviser, and reviews and reports to the Board of Trustees of the VIP Trust on the performance of each Adviser.The Manager also furnishes to the VIP Trust at its own expense and without remuneration from or other cost to the VIP Trust:(i) office space; (ii) executive and other personnel, including personnel for the performance of certain clerical and other office functions; and (iii) certain information and services in connection with the preparation of registration 10 statements, prospectuses, statements of additional information and certain reports to shareholders. The Manager currently has retained 29 Advisers to provide the day-to-day investment advisory services for 11 of the 20 current VIP Portfolios.10Pursuant to the Advisory Agreements, each Adviser performs the following functions: (i) make investment decisions on behalf of their respective portfolios, (ii) place all orders for the purchase and sale of investments for their respective portfolios with brokers or dealers selected by the Manager and/or the Advisers, and (iii) perform certain limited related administrative functions in connection therewith.JPMorgan Chase Bank serves as custodian for the VIP Trust.FMG serves as administrator for the VIP Trust and, subject to FMG’s supervision, J.P. Morgan Investor Services Co. serves as the sub-administrator. The VIP Trust also relies on the Multi-Manager Order, which permits the Manager, or any entity controlling, controlled by, or under common control (within the meaning of Section 2(a)(9) of the 1940 Act) with the Manager, subject to certain conditions, including approval of the Board of Trustees of the VIP Trust, and without the approval of shareholders, to:(i) select a new Adviser or additional Advisers for each VIP Portfolio; (ii) enter into new Advisory Agreements and/or materially modify the terms of any existing Advisory Agreement;11 (iii) terminate any existing Adviser and replace the 10The AXA Conservative Allocation Portfolio, AXA Conservative-Plus Allocation Portfolio, AXA Moderate Allocation Portfolio, AXA Moderate-Plus Allocation Portfolio, AXA Aggressive Allocation Portfolio, Target 2015 Allocation Portfolio, Target 2025 Allocation Portfolio, Target 2035 Allocation Portfolio and Target 2045 Allocation Portfolio are operated as funds of funds, the assets of which are managed directly by FMG. 11The Manager will not enter into an Advisory Agreement with an Adviser that is an “affiliated person” (as such term is defined in Section 2(a)(3) of the 1940 Act) of the Portfolio or the Manager, other than by reason of serving as an Adviser to a Portfolio, without the Advisory Agreement, including the compensation to be paid thereunder, being approved by the shareholders of the applicable Portfolio (or, if 11 Adviser; and (iv) continue the employment of an existing Adviser on the same contract terms where the Advisory Agreement has been assigned because of a change of control of the Adviser.If a new Adviser is retained for a VIP Portfolio, Contract owners would receive notice of any such action, including all information concerning any new Adviser or Advisory Agreement that would be included in an information statement meeting the requirements of Regulation 14C and Schedule 14C under the Securities Exchange Act of 1934, as amended. III.THE PROPOSED SUBSTITUTIONS A. Proposed Substitutions AXA Equitable, on its own behalf and on behalf of its Separate Accounts, proposes to exercise its contractual right to substitute different underlying investment options for current underlying investment options offered as funding options under the Contracts.In particular, the Section 26 Applicants request an order from the Commission pursuant to Section 26(c) of the 1940 Act approving the proposed substitution of shares of the Replacement Portfolios listed in the table below for shares of the corresponding Removed Portfolios listed opposite their names: Sub. No. Removed Portfolio Replacement Portfolio 1. EQ/Oppenheimer Global Portfolio EQ/Global Multi-Sector Equity Portfolio 2. EQ/MFS International Growth Portfolio EQ/International Core PLUS Portfolio 3. Multimanager International Equity Portfolio 4. EQ/Capital Guardian Research Portfolio EQ/Large Cap Core PLUS Portfolio 5. EQ/Davis New York Venture Portfolio 6. EQ/Lord Abbett Large Cap Core Portfolio 7. EQ/UBS Growth and Income Portfolio the Portfolio serves as a funding medium for any subaccount of a registered separate account, then pursuant to voting instructions by the unitholders of the subaccount). 12 Sub. No. Removed Portfolio Replacement Portfolio 8. Multimanager Large Cap Core Equity Portfolio 9. EQ/Equity Growth PLUS Portfolio EQ/Large Cap Growth PLUS Portfolio EQ/Montag & Caldwell Growth Portfolio EQ/T. Rowe Price Growth Stock Portfolio EQ/Wells Fargo Omega Growth Portfolio Multimanager Aggressive Equity Portfolio EQ/BlackRock Basic Value Equity Portfolio EQ/Large Cap Value PLUS Portfolio EQ/Boston Advisors Equity Income Portfolio EQ/JPMorgan Value Opportunities Portfolio EQ/Van Kampen Comstock Portfolio Multimanager Large Cap Value Portfolio Multimanager Mid Cap Growth Portfolio AXA Tactical Manager 400 Portfolio Multimanager Mid Cap Value Portfolio EQ/Mid Cap Value PLUS Portfolio Multimanager Small Cap Growth Portfolio AXA Tactical Manager 2000 Portfolio Multimanager Small Cap Value Portfolio EQ/Core Bond Index Portfolio EQ/Intermediate Government Bond Portfolio EQ/Global Bond PLUS Portfolio EQ/Quality Bond PLUS Portfolio Multimanager Core Bond Portfolio Multimanager Multi-Sector Bond Portfolio EQ/PIMCO Ultra Short Bond Portfolio EQ/AllianceBernstein Short Duration Government Bond Portfolio The Multimanager International Equity, Multimanager Large Cap Core Equity, Multimanager Aggressive Equity, Multimanager Large Cap Value, Multimanager Mid Cap Growth, Multimanager Mid Cap Value, Multimanager Small Cap Growth, Multimanager Small Cap Value, Multimanager Core Bond, and Multimanager Multi-Sector Bond Portfolios are series of the VIP Trust and offer Class A and Class B shares; all other Removed Portfolios are series of the EQ Trust and offer Class IA and Class IB shares.The Replacement Portfolios are series of the EQ Trust.The proposed Substitutions would involve the substitution of Class IA shares of each Replacement 13 Portfolio for Class A or Class IA shares of the corresponding Removed Portfolio, and the substitution of Class IB shares of each Replacement Portfolio for Class B or Class IB shares of the corresponding Removed Portfolio.12The Class IA shares of each Replacement Portfolio are identical to the Class IA and Class A shares of each Removed Portfolio, and the Class IB shares of each Replacement Portfolio are identical to the Class IB and Class B shares of each Removed Portfolio. None of the proposed Substitutions would involve a transfer of all of the assets of a Removed Portfolio to a corresponding Replacement Portfolio. The Section 17 Applicants request an order from the Commission pursuant to Section 17(b) of the 1940 Act exempting them from Section 17(a) of the 1940 Act to the extent necessary to permit them to carry out the In-Kind Transactions. B. Reasons for the Substitutions The Section 26 Applicants propose the Substitutions as part of a continued and overall business plan by AXA Equitable to make its Contracts more attractive to existing Contract owners or prospective purchasers, as the case may be, and more efficient to manage, administer and oversee.AXA Equitable has carefully reviewed its Contracts and each investment option offered under the Contracts with the goal of providing high-quality investment options. The principal purposes of the proposed Substitutions are as follows: 1.Simplifying the Investment Options.The proposed Substitutions are designed and intended to streamline and simplify the investment line-up that is available to Contract owners under the affected Contracts and thereby make the Contracts more 12As discussed in more detail below, Substitution No. 7 would only involve the substitution of Class IB Shares of the Replacement Portfolio for Class IB Shares of the Removed Portfolio. 14 attractive to Contract owners, while assuring a consistency in the range of overall investment options provided by the Contracts.Pursuant to this goal, AXA Equitable has engaged in a thorough review of the efficiencies and structures of all of the investment options that it offers under the Contracts.This review involved an evaluation that included the investment objectives and strategies, risk levels, asset sizes, expense ratios, investment performance, investment process, and Advisers and portfolio managers responsible for the management of each investment option.In certain cases, AXA Equitable offers several investment alternatives (i.e., the Replacement Portfolios and the Removed Portfolios) that overlap and largely duplicate one another by having substantially similar investment objectives, policies and risks.The Section 26 Applicants believe that eliminating investment option redundancy via the proposed Substitutions would result in a more consolidated and attractive menu of investment options under the affected Contracts.AXA Equitable also anticipates that this consolidation would simplify the Contract prospectuses and related materials provided to Contract owners and thereby potentially enhance Contract owner understanding.In addition, the Section 26 Applicants believe that substituting the Replacement Portfolios for the Removed Portfolios would lead to greater efficiencies in managing and administering the Contracts and potentially enable AXA Equitable to offer a wider range of investment options in the future that would be more attractive to Contract owners.Moreover, because the proposed Substitutions involve consolidating duplicative investment options, the diversity of investment options available under the Contracts will not be adversely impacted.Similar investment options offering access to similar asset classes, investment advisers and investment strategies and risks will remain available under the Contracts.In addition, the 15 Contracts will continue to offer a significant number of alternative investment options offering a full range of investment objectives, strategies and Advisers (currently expected to range in number from 19 to 35 after the proposed Substitutions versus 33 to 60 before the proposed Substitutions, except for the Structured Capital Strategies Contract (File No. 333-165395) which currently has 3 investment options and will continue to have 3 investment options immediately after the proposed Substitution). 2.Consistency.AXA Equitable has carefully reviewed each proposed Substitution with the goal of offering Contract owners investment options that are consistent with respect to asset class, management, and investment objective, and that are positioned to provide better risk-adjusted returns.In each proposed Substitution, both the Removed and Replacement Portfolio are managed by FMG, overseeing the subadviser(s), and both Portfolios represent investments in the same asset class.In many cases, both the Removed Portfolio and the Replacement Portfolio have an identical investment objective and in those cases where the investment objective is not identical, it is substantially similar.In each of the proposed Substitutions, the principal investment strategies and principal risks are similar or substantially similar for each Removed Portfolio and its corresponding Replacement Portfolio.In addition to similar or substantially similar investment objectives, principal investment strategies and principal risks, each Replacement Portfolio also seeks to offer enhanced risk management that is intended to provide Contract owners with lower volatility and better risk-adjusted returns.Thus, the proposed Substitutions are intended to provide consistent investment options to ensure that the primary investment objectives and the contractual expectations of Contract owners will continue to be met after the proposed Substitutions.In addition, this is 16 expected to simplify the process of explaining the proposed Substitutions to Contract owners. 3.Same orLower Net Operating Expenses.Contract owners with Contract value allocated to the subaccounts of the Removed Portfolios will have the same or lower net operating expenses after the proposed Substitutions as prior to the proposed Substitutions.13In addition, many of the Replacement Portfolios are larger than the corresponding Removed Portfolios.Generally speaking, larger funds tend to have lower expenses than comparable funds that are smaller because, with a larger asset size, fixed fund expenses are spread over a larger base, lowering the expense ratios.Therefore, as a result of the Substitutions, various costs such as legal, accounting, printing and trustee fees will be spread over a larger base with each Contract owner bearing a smaller portion of the cost than would be the case if the Replacement Portfolio were smaller in size.Larger funds also may have lower trading expenses, potentially resulting in higher returns. 4.No Expense to Contract Owners.The proposed Substitutions are designed to provide Contract owners with an opportunity to continue their investment in a substantially similar Portfolio without interruption and without any cost to them.AXA Equitable has agreed to bear all expenses incurred in connection with the Substitutions 13The Section 26 Applicants note that the total annual operating expense ratios of the Class IA and Class IB shares of the EQ/Intermediate Government Bond Portfolio are slightly higher than the corresponding total annual operating expense ratios of the EQ/Core Bond Index Portfolio (Substitution 23), but that this is due solely to acquired fund fees and expenses associated with the EQ/Intermediate Government Bond Portfolio’s investments in exchange-traded funds for diversification purposes.Excluding these expenses, the total annual operating expense ratios of the Class IA and Class IB shares of the EQ/Intermediate Government Bond Portfolio were the same as those of the corresponding total annual operating expense ratios of the EQ/Core Bond Index Portfolio for the last fiscal year.The Section 26 Applicants believe that it is appropriate to exclude acquired fund fees and expenses for this purpose because such expenses are not expenses of the Replacement Portfolio itself, but rather of an unaffiliated investment company, and such expenses will vary from year to year based on factors beyond the control of the Section 26 Applicants. 17 and related filings and notices, including legal, accounting, brokerage and other fees and expenses.On the effective date of the Substitutions, the amount of any Contract owner’s Contract value or the dollar value of a Contract owner’s investment in the relevant Contract will not change as a result of the Substitutions.In addition, the total expense ratio of each Replacement Portfolio is expected to be the same as or lower than that of the corresponding Removed Portfolio. 5.Potential Reduction of Costs and Enhanced Risk Management.The proposed Substitutions also may benefit AXA Equitable and its affiliates in certain respects.For example, in cases where AXA Equitable offers overlapping Portfolios through its Separate Accounts, it has made the Contracts less efficient to manage and administer.Supporting overlapping investment options unnecessarily increases management, administrative and operational expenses.Thus, the proposed Substitutions will enable AXA Equitable to reduce certain costs that it incurs in managing and administering the Contracts by consolidating overlapping and duplicative Portfolios.In addition, the fees payable by certain Replacement Portfolios may be more profitable to the Manager than the fees payable by the corresponding Removed Portfolios.Moreover, the Contracts may provide certain death benefit, income benefit or other guarantees to Contract owners.In providing these guarantees, AXA Equitable assumes, and seeks to manage, the risk that Contract owner account values will not be sufficient to pay the guaranteed amounts when due, and therefore that AXA Equitable will have to use its own resources to cover any shortfall.The proposed Substitutions may enhance AXA Equitable’s ability to manage the risks associated with these guarantees, which potentially could have a positive impact on AXA Equitable’s profitability and/or 18 financial position.These factors also could allow AXA Equitable to offer more competitively priced products in the future and to continue to make guaranteed benefits available under the Contracts that it offers to investors.14 C.Description of the Portfolios Set forth below is a table briefly summarizing the investment objective and primary investments of each Removed Portfolio and its corresponding Replacement Portfolio.Following that table is a more detailed description and comparison of the investment advisers, investment objectives, principal investment strategies, principal risks, fees, expenses and performance of each Removed Portfolio and its corresponding Replacement Portfolio.The contractual management fee schedule, including breakpoints, for each Removed and Replacement Portfolio is set forth in Appendix A. Sub No Removed Portfolio Replacement Portfolio 1. EQ/Oppenheimer Global Portfolio EQ/Global Multi-Sector Equity Portfolio Objective: Capital appreciation Primary Investments: U.S. and foreign equity securities of companies of any size Objective: Capital appreciation; emphasize risk-adjusted returns and managing volatility Primary Investments: U.S. and foreign equity securities of companies of any size 2. EQ/MFS International Growth Portfolio EQ/International Core PLUS Portfolio Objective: Capital appreciation Primary Investments: Foreign equity securities, including emerging markets equity securities Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Foreign equity securities of issuers of any size, and including those in developing economies 14AXA Equitable does not anticipate that the level of fees and charges imposed by the Separate Accounts under the Contracts at the time of the Substitution will change immediately as a result of any reduction in cost occasioned by the Substitutions.To the extent that Contract owners are expected to incur lower expenses immediately after the Substitutions, any reduction will result from a change in the level of underlying Portfolio expenses, not those of the Separate Accounts.See Section III.B.3. 19 Sub No Removed Portfolio Replacement Portfolio 3. Multimanager International Equity Portfolio EQ/International Core PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Foreign equity securities of issuers of any size, including those in developing economies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Foreign equity securities of issuers of any size, including those in developing economies 4. EQ/Capital Guardian Research Portfolio EQ/Large Cap Core PLUS Portfolio Objective: Capital growth Primary Investments: Equity securities listed in the U.S. with market capitalization greater than $1 billion Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of large-cap companies 5. EQ/Davis New York Venture Portfolio EQ/Large Cap Core PLUS Portfolio Objective: Capital growth Primary Investments: Equity securities of large-cap companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of large-cap companies 6. EQ/Lord Abbett Large Cap Core Portfolio EQ/Large Cap Core PLUS Portfolio Objective: Capital appreciation and growth of income with reasonable risk Primary Investments: Equity securities of large-cap companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap companies 7. EQ/UBS Growth and Income Portfolio EQ/Large Cap Core PLUS Portfolio Objective: Total return through capital appreciation and income Primary Investments:Equity securities of U.S. large-cap companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap companies 8. Multimanager Large Cap Core Equity Portfolio EQ/Large Cap Core PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of U.S. large-cap companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap companies 9. EQ/Equity Growth PLUS Portfolio EQ/Large Cap Growth PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of large-cap growth companies Objective:Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap growth companies EQ/Montag & Caldwell Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Objective:Capital appreciation Primary Investments:Equity securities of large-cap growth companies Objective:Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap growth companies EQ/T. Rowe Price Growth Stock Portfolio EQ/Large Cap Growth PLUS Portfolio Objective: Capital appreciation and secondarily, income Primary Investments: Equity securities of large-cap growth companies Objective:Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap growth companies 20 Sub No Removed Portfolio Replacement Portfolio EQ/Wells Fargo Omega Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Objective: Capital growth Primary Investments:Equity securities of growth companies Objective:Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap growth companies Multimanager Aggressive Equity Portfolio EQ/Large Cap Growth PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of large-cap growth companies Objective:Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap growth companies EQ/BlackRock Basic Value Equity Portfolio EQ/Large Cap Value PLUS Portfolio Objective:Capital appreciation and secondarily, income. Primary Investments:Equity securities of large-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap value companies EQ/Boston Advisors Equity Income Portfolio EQ/Large Cap Value PLUS Portfolio Objective: Combination of growth and income to achieve consistent total return Primary Investments: Equity securities of large-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap value companies EQ/JPMorgan Value Opportunities Portfolio EQ/Large Cap Value PLUS Portfolio Objective: Capital appreciation Primary Investments: Equity securities of large- and mid-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap value companies EQ/Van Kampen Comstock Portfolio EQ/Large Cap Value PLUS Portfolio Objective: Capital growth and income Primary Investments:Equity securities of value companies of any capitalization range Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap value companies Multimanager Large Cap Value Portfolio EQ/Large Cap Value PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of U.S. large-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments:Equity securities of large-cap value companies Multimanager Mid Cap Growth Portfolio AXA Tactical Manager 400 Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of mid-cap growth companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of mid-cap companies Multimanager Mid Cap Value Portfolio EQ/Mid Cap Value PLUS Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of U.S. mid-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of mid-cap value companies 21 Sub No Removed Portfolio Replacement Portfolio Multimanager Small Cap Growth Portfolio AXA Tactical Manager 2000 Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of U.S. small-cap growth companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of small-cap companies Multimanager Small Cap Value Portfolio AXA Tactical Manager 2000 Portfolio Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of U.S. small-cap value companies Objective: Capital growth; emphasize risk-adjusted returns and managing volatility Primary Investments: Equity securities of small-cap companies EQ/Core Bond Index Portfolio EQ/Intermediate Government Bond Portfolio Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government/ Credit Index Primary Investments: Certain U.S. Treasury and government related, corporate, credit and agency fixed rate securities Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government Bond Index Primary Investments: U.S. Treasury and agency securities with maturities of 1-10 years EQ/Global Bond PLUS Portfolio EQ/Intermediate Government Bond Portfolio Objective: Capital growth and current income Primary Investments: Investment-grade debt securities of U.S. and foreign issuers Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government Bond Index Primary Investments: U.S. Treasury and agency securities with maturities of 1-10 years EQ/Quality Bond PLUS Portfolio EQ/Intermediate Government Bond Portfolio Objective: High current income consistent with moderate risk to capital Primary Investments: Investment-grade debt securities of government, corporate and agency mortgage- and asset-backed securities Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government Bond Index Primary Investments: U.S. Treasury and agency securities with maturities of 1-10 years Multimanager Core Bond Portfolio EQ/Intermediate Government Bond Portfolio Objective: Balance of high current income and capital appreciation Primary Investments: Investment grade bonds; U.S. government and corporate debt securities Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government Bond Index Primary Investments: U.S. Treasury and agency securities with maturities of 1-10 years Multimanager Multi-Sector Bond Portfolio EQ/Intermediate Government Bond Portfolio Objective: High total return through a combination of current income and capital appreciation Primary Investments: Diversified mix of investment grade bonds Objective: Approximate total return performance of the Barclays Capital Intermediate U.S. Government Bond Index Primary Investments: U.S. Treasury and agency securities with maturities of 1-10 years EQ/PIMCO Ultra Short Bond Portfolio EQ/AllianceBernstein Short Duration Government Bond Portfolio Objective: Generate a return in excess of traditional money market products Primary Investments: Diversified portfolio of fixed income instruments of varying maturities and financial instruments that derive their value from such securities Objective: Balance of current income and capital appreciation Primary Investments: Debt securities issued by the U.S. Government and its agencies and instrumentalities and financial instruments that derive their value from such securities 22 1. Substitution 1 – Shares of EQ/Global Multi-Sector Equity Portfolio for shares of EQ/Oppenheimer Global Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Oppenheimer Global Portfolio EQ/Global Multi-Sector Equity Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) AXA Equitable Funds Management Group LLC (“FMG”) Oppenheimer Funds Inc. (“Oppenheimer”) FMG Morgan Stanley Investment Management Inc. (“MSIM”) BlackRock Investment Management, LLC (“BRIM”) Investment Objective Investment Objective Seeks to achieve capital appreciation. Seeks to achieve long-term capital appreciation with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests primarily in equity securities of U.S. and foreign companies. The Portfolio can invest without limit in foreign securities, including depositary receipts, and can invest in any country, including developing or emerging markets. The Portfolio expects to emphasize its investments in developed markets such as the United States, countries in Western Europe and Japan. The Portfolio may invest in companies of any size, however, it expects to invest mainly in mid- and large-cap companies. Equity securities in which the Portfolio may invest may include common stocks, preferred stocks and warrants. In selecting securities, the Adviser focuses primarily on foreign and U.S. companies with high growth potential. The Adviser uses fundamental analysis of a company’s financial statements, management structure, operations and product development and considers factors affecting the industry of which the issuer is a part.The Adviser may periodically seek to benefit from special situations, such as mergers, reorganizations, restructurings or other unusual events expected to affect a particular issuer. The Portfolio’s assets normally are allocated between two investment managers: one managing an Active Allocated Portion; the other an Index Allocated Portion. Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities. The Active Allocated Portion consists of approximately 20% of the Portfolio’s net assets and the Index Allocated Portion consists of approximately 80% of the Portfolio’s net assets, 30-50% of which will track each of the S&P 500 and MSCI EAFE and 10-30% the MSCI EM. Under normal circumstances, the Portfolio invests in equity securities of foreign companies, including emerging market equity securities. The Portfolio also may invest in equity securities of issuers located in North America and other developed countries. The Manager also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an 23 index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Large-Cap Company Risk ●Mid-Cap Company Risk ●Special Situations Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Depositary Receipts Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and focus investments in U.S. and foreign equity securities, including those located in emerging markets.The primary difference between the Portfolios is that the Removed Portfolio is 24 subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.The Section 26 Applicants believe that the Replacement Portfolio’s use of passive management for a portion of the Portfolio and its emphasis on risk-adjusted returns offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it would provide continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Global Multi-Sector Equity Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, EQ/Oppenheimer Global Portfolio, were approximately $342 million.The Substitution will involve approximately 82% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. 25 (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Oppenheimer Global Portfolio EQ/Global Multi-Sector Equity Portfolio Share Class IA15 IB IA15 IB Management Fee 0.95% 0.95% 0.72% 0.72% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.16% 0.16% 0.20% 0.20% Acquired Fund Fees and Expenses 0.00% 0.00% 0.00% 0.00% Total Annual Portfolio Operating Expenses 1.36% 1.36% 1.17% 1.17% Fee Waiver/Expense Reimbursement -0.01%16 -0.01%16 0.00% 0.00% Total – After Fee Waiver/Expense Reimbursement 1.35% 1.35% 1.17% 1.17% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with 15 Expenses have been restated to reflect current fees. 16Pursuant to a contract, FMG has agreed to make payments or waive its management, administrative and other fees to limit the expenses of the Portfolio through April 30, 2013 (unless the Board of Trustees consents to an earlier revision or termination of this arrangement) (“Expense Limitation Arrangement”) so that the annual operating expenses of the Portfolio (exclusive of taxes, interest, brokerage commissions, capitalized expenses, fees and expenses of other investment companies in which the Portfolio invests, dividend and interest expenses on securities sold short, and extraordinary expenses) do not exceed an annual rate of average daily net assets of 1.35% for Class IA and IB shares of the Portfolio. The Expense Limitation Arrangement may be terminated by FMG at any time after April 30, 2013. 26 Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods (since inception period, for the Removed Portfolio) ended December 31, 2011.While the Removed Portfolio outperformed the Replacement Portfolio over the last year, the performance of the Removed and Replacement Portfolio over the last five years has been comparable.In addition, while a comparison over the most recent 10-year period cannot be made, the Replacement Portfolio substantially outperformed its benchmark index over that time period. Portfolio 1 Year 5 Years 10 Years/ Since Inception* Removed Portfolio EQ/Oppenheimer Global Portfolio (Class IA)** -8.39% -1.54% 0.35% Removed Portfolio EQ/Oppenheimer Global Portfolio (Class IB) -8.62% -1.79% 0.10% MSCI World Index -5.54% -2.37% -0.52% Replacement Portfolio EQ/Global Multi-Sector Equity Portfolio (Class IA)** -12.07% -2.11% 11.60% Replacement Portfolio EQ/Global Multi-Sector Equity Portfolio (Class IB) -12.32% -2.35% 11.35% MSCI All Country World Index -7.35% -1.93% 4.24% * The Removed Portfolio commenced operations on August 31, 2006.Class IA Shares of the Replacement Portfolio commenced operations on October 2, 2002. ** Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012 27 2. Substitution 2 – Shares of EQ/International Core PLUS Portfolio for shares of EQ/MFS International Growth Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/MFS International Growth Portfolio EQ/International Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Massachusetts Financial Services Company d/b/a MFS Investment Management (“MFS”) FMG WHV Investment Management and its affiliate Hirayama Investments, LLC BRIM Investment Objective Investment Objective Seeks to achieve capital appreciation. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in the equity securities of foreign companies, including emerging markets equity securities. The Portfolio may invest a large percentage of its assets in issuers in a single country, a small number of countries, or a particular geographic region. The Adviser focuses on investing the Portfolio’s assets in the stocks of growth companies. The Portfolio may invest in companies of any size. The Portfolio intends to invest primarily in common stocks, but it may also invest in other types of equity securities. These may include depositary receipts, preferred stocks and warrants. The Portfolio may engage in active and frequent trading in pursuing its principal investment strategies. The Adviser uses a bottom-up approach to buying and selling investments for the Portfolio. Investments are selected primarily based on fundamental analysis of individual issuers and their potential in light of their current financial condition, and market, economic, political, and regulatory conditions. The Portfolio invests primarily in foreign equity securities. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion, investing in ETFs that meet the investment criteria of the Portfolio as a whole. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets. The Active Allocated Portion primarily invests in common stocks, but it also may invest in other equity securities that the Adviser believes provide opportunities for capital appreciation. The Active Allocated Portion may invest in companies of any size and generally diversifies its investments among a number of different foreign markets, including developing markets. The Active Allocated Portion also may invest in U.S. securities. In choosing investments for the Active Allocated Portion, the Adviser utilizes a top-down sector-oriented approach. The Adviser seeks to invest in growth stocks. The Adviser utilizes a bottom-up 28 stock selection process rooted in fundamental research and looks for companies with superior business models. The Index Allocated Portion of the Portfolio seeks to track the performance of the MSCI EAFE Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Geographic Risk ●Investment Style Risk ●Large-Cap Company Risk ●Mid-Cap and Small-Cap Company Risk ●Portfolio Turnover Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Mid-Cap and Small-Cap Company Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment 29 adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in foreign equity securities, including growth stocks.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The Section 26 Applicants believe that the Replacement Portfolio’s use of passive management for a portion of the Portfolio and its emphasis on risk-adjusted returns offers greater diversification and potentially less risk to investors.Another difference between the Portfolios is that the Removed Portfolio invests primarily in equity securities of growth companies, while the Replacement Portfolio generally follows a core investing approach under which the Portfolio invests in both growth-oriented and value-oriented companies.However, the Section 26 Applicants do not believe that this is a significant difference between the Portfolios because the Active Allocated Portion of the Replacement Portfolio utilizes a growth investment strategy, and the MSCI Index that is utilized for the Index Allocated Portion of the Replacement Portfolio consists of a combination of growth and value stocks, which ensures that investors in the Removed Portfolio will continue to have significant exposure to growth- 30 oriented investments after the Substitution.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also gains the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it would provide continuity in asset class, investment manager, investment objective and principal investment strategies, while offering great diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/International Core PLUS Portfolio, were approximately $1.1 billion, while the assets of the Removed Portfolio, EQ/MFS International Growth Portfolio, were approximately $1.1 billion.The Substitution will involve approximately 30% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. 31 (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/MFS International Growth Portfolio EQ/International Core PLUS Portfolio Share Class IA17 IB IA17 IB Management Fee 0.85% 0.85% 0.60% 0.60% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.15% 0.15% 0.18% 0.18% Total Annual Portfolio Operating Expenses 1.25% 1.25% 1.03% 1.03% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.While the Removed Portfolio has outperformed the Replacement Portfolio over the one-year and five-year periods, the performance of the Removed and Replacement Portfolio over ten-year period has been 17Expenses have been restated to reflect current fees. 32 comparable.In addition, the Replacement Portfolio’s performance generally has been comparable to that of its benchmark index. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/MFS International Growth Portfolio (Class IA)* -10.49% -0.29% 4.50% Removed Portfolio EQ/MFS International Growth Portfolio (Class IB) -10.70% -0.45% 4.42% MSCI ACW ex US Growth Index -14.21% -2.17% 5.60% Replacement Portfolio EQ/International Core PLUS Portfolio (Class IA)* -16.73% -4.60% 3.64% Replacement Portfolio EQ/International Core PLUS P ortfolio (Class IB) -16.92% -4.84% 3.39% MSCI EAFE Index -12.14% -4.72% 4.67% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012 3. Substitution 3 – Shares of EQ/International Core PLUS Portfolio for shares of Multimanager International Equity Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio Multimanager International Equity Portfolio EQ/International Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG BRIM EARNEST Partners LLC J.P. Morgan Investment Management Inc. (“JPMIM”) FMG WHV Investment Management and its affiliate Hirayama Investments, LLC BRIM 33 Marsico Capital Management, LLC (“Marsico”) Investment Objective Investment Objective Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in equity securities, including at least 65% of its total assets in equity securities of foreign companies, including those in developing economies. The Portfolio may invest in issuers of any size. The Portfolio intends to invest primarily in common stocks, but it may also invest in other equity securities that the sub-advisers believe provide opportunities for capital growth. FMG will generally allocate the Portfolio’s assets among three or more sub-advisers. Under normal circumstances, the Manager anticipates allocating approximately 50% of the Portfolio’s net assets to an Index Allocated Portion and the remaining 50% of net assets among Active Allocated Portions. The Index Allocated Portion of the Portfolio seeks to track the performanceof the MSCI EAFE Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Each Active Allocated Portion invests primarily in equity securities of foreign companies that have good prospects for future growth. Other factors, such as country and regional factors, are considered by the sub-advisers. The Portfolio invests primarily in foreign equity securities. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion, investing in ETFs that meet the investment criteria of the Portfolio as a whole. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets. The Active Allocated Portion primarily invests in common stocks, but it also may invest in other equity securities that the Adviser believes provide opportunities for capital appreciation. The Active Allocated Portion may invest in companies of any size and generally diversifies its investments among a number of different foreign markets, including developing markets. The Active Allocated Portion also may invest in U.S. securities. In choosing investments for the Active Allocated Portion, the Adviser utilizes a top-down sector-oriented approach. The Adviser seeks to invest in growth stocks. The Adviser utilizes a bottom-up stock selection process rooted in fundamental research and looks for companies with superior business models. The Index Allocated Portion of the Portfolio seeks to track the performance of the MSCI EAFE Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. 34 Principal Risks Principal Risks ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leverage Risk ●Mid-Cap and Small-Cap Company Risk ●Short Position Risk ●Volatility Management Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Mid-Cap and Small-Cap Company Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue identical investment objectives, employing substantially similar principal investment strategies entailing substantially similar principal risks.The Section 26 Applicants believe that the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it would provide continuity in asset class, investment manager, investment objective, and principal investment strategies and risks. 35 b.Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/International Core PLUS Portfolio, were approximately $1.1 billion, while the assets of the Removed Portfolio, Multimanager International Equity Portfolio, were approximately $736.0 million.The Substitution will involve approximately 46% of the assets of the Removed Portfolio.The Removed Portfolio offers Class A and Class B shares and the Replacement Portfolio offers Class IA and Class IB shares, which will be involved in the proposed Substitution.Class IA shares of the Replacement Portfolio will be substituted for Class A shares of the Removed Portfolio and Class IB shares of the Replacement Portfolio will be substituted for Class B shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio Multimanager International Equity Portfolio EQ/International Core PLUS Portfolio Share Class A18 B IA18 IB Management Fee 0.84% 0.84% 0.60% 0.60% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.20% 0.20% 0.18% 0.18% Total Annual Portfolio Operating Expenses 1.29% 1.29% 1.03% 1.03% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower 18Expenses have been restated to reflect current fees. 36 than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class A and Class B shares of the Removed Portfolio and the Class IA and Class IB shares of the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.The Replacement Portfolio has outperformed the Removed Portfolio over the one-year, five-year and ten-year periods. Portfolio 1 Year 5 Years 10 Years Removed Portfolio Multimanager International Equity Portfolio (Class A)* -17.84% -7.30% 2.30% Removed Portfolio Multimanager International Equity Portfolio (Class B) -17.99% -7.53% 2.06% MSCI EAFE Index -12.14% -4.72% 4.67% Replacement Portfolio EQ/International Core PLUS Portfolio (Class IA)* -16.73% -4.60% 3.64% Replacement Portfolio EQ/International Core PLUS Portfolio (Class IB) -16.92% -4.84% 3.39% MSCI EAFE Index -12.14% -4.72% 4.67% 37 * Class A Shares of the Removed Portfolio and Class IA Shares of the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 4. Substitution 4 – Shares of EQ/Large Cap Core PLUS Portfolio for shares of EQ/Capital Guardian Research Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Capital Guardian Research Portfolio EQ/Large Cap Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Capital Guardian Trust Company (“Capital Guardian”) FMG Institutional Capital LLC BRIM Investment Objective Investment Objective Seeks to achieve long-term growth of capital. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies The Portfolio invests primarily in equity securities of United States issuers and securities whose principal markets are in the United States, including American Depositary Receipts and other United States registered foreign securities. The Portfolio invests primarily in common stocks of companies with a market capitalization greater than $1 billion at the time of purchase. The Portfolio seeks to achieve long-term growth of capital through investments in a portfolio comprised primarily of equity securities; the Adviser seeks to invest in stocks whose prices are not excessive relative to book value, or in companies whose asset values are understated. The Portfolio may invest up to 15% of its total assets, at the time of purchase, in securities of issuers domiciled outside the United States and not included in the S&P 500 Index (i.e., foreign securities). Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in securities of large-cap companies. Large-cap companies mean those companies with market capitalizations within the range of at least one of the following indices at the time of purchase: S&P 500 Index (“S&P 500”) (market capitalization range of approximately $1.6 billion - $406.3 billion as of December 31, 2011), S&P 100 Index (market capitalization range of approximately $7.0 billion - $406.3 billion as of December 31, 2011), Russell 1000 Index (market capitalization range of approximately $117.3 million - $406.3 billion as of December 31, 2011), Morningstar Large Core Index (market capitalization range of approximately $2.7 billion - $218.4 billion), NYSE 100 Index (market capitalization $20.4 billion - $406.3 billion as of December31, 2011). The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 38 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets, invested in ETFs that meet the investment criteria of the Portfolio as a whole. The Active Allocated Portion primarily invests in common stocks and may invest up to 20% of its total assets in securities of foreign issuers, including those in developing markets. The Active Allocated Portion may also engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments for the Active Allocated Portion, the Adviser seeks to find underpriced large-capitalization securities. The Adviser utilizes a concentrated strategy that focuses on 25-30 stocks. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Equity Risk ●Foreign Securities Risk ●Large-Cap Company Risk ●Mid-Cap and Small-Cap Company Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk 39 ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in 40 ETFs.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it would provide continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Core PLUS Portfolio, were approximately $557.1 million, while the assets of the Removed Portfolio, EQ/Capital Guardian Research Portfolio, were approximately $1.1 billion.The Substitution will involve approximately 65% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. 41 (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Capital Guardian Research Portfolio EQ/Large Cap Core PLUS Portfolio Share Class IA19 IB IA19 IB Management Fee 0.64% 0.64% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.13% 0.13% 0.20% 0.20% Acquired Fund Fees and Expenses NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.02% 1.02% 0.97% 0.97% Fee Waiver/Expense Reimbursement -0.05%20 -0.05%20 0.00% 0.00% Total – After Fee Waiver/Expense Reimbursement 0.97% 0.97% 0.97% 0.97% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was the same as that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee will be lower than those of the Removed Portfolio immediately after the Substitution, and that the Replacement Portfolio’s total annual operating expense ratio will be no higher than that 19Expenses have been restated to reflect current fees. 20Pursuant to a contract, FMG has agreed to make payments or waive its management, administrative and other fees to limit the expenses of the Portfolio through April 30, 2013 (unless the Board of Trustees consents to an earlier revision or termination of this arrangement) (“Expense Limitation Arrangement”) so that the annual operating expenses of the Portfolio (exclusive of taxes, interest, brokerage commissions, capitalized expenses, fees and expenses of other investment companies in which the Portfolio invests, dividend and interest expenses on securities sold short, and extraordinary expenses) do not exceed an annual rate of average daily net assets of 0.97% for Class IA and IB shares of the Portfolio. The Expense Limitation Arrangement may be terminated by AXA Equitable Funds Management Group, LLC at any time after April 30, 2013. 42 of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will protect Contract owners with Contract value allocated to the Removed Portfolio by ensuring that the Replacement Portfolio’s total annual operating expense ratio will be no higher than that of the Removed Portfolio immediately after the Substitution. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.While the Removed Portfolio outperformed the Replacement Portfolio over the one-year period, the performance of the Removed and Replacement Portfolio over the five-year and ten-year periods has been comparable. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/Capital Guardian Research Portfolio (Class IA)* 4.27% -0.35% 2.63% Removed Portfolio EQ/Capital Guardian Research Portfolio (Class IB) 4.00% -0.58% 2.41% S&P 500 Index 2.11% -0.25% 2.92% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IA) -4.00% -1.81% 1.84% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IB)* -4.24% -2.09% 1.58% S&P 500 Index 2.11% -0.25% 2.92% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 43 5. Substitution 5 – Shares of EQ/Large Cap Core PLUS Portfolio for shares of EQ/Davis New York Venture Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Davis New York Venture Portfolio EQ/Large Cap Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Davis Selected Advisers, L.P. FMG Institutional Capital LLC BRIM Investment Objective Investment Objective Seeks to achieve long-term growth of capital. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests a majority of its assets in equity securities issued by large-cap companies with market capitalizations of at least $10 billion. The Portfolio also has the flexibility to invest in companies whose shares may be subject to controversy and in foreign securities, including depositary receipts. The Portfolio also may invest a significant portion of its assets in the financial services sector. The Adviser conducts extensive research to identify well managed companies with durable business models that are attractive to the Adviser based on its assessment of a company’s worth. The Portfolio also may invest in a company when it becomes the center of controversy due to adverse media attention. The company may be involved in litigation, the company’s financial reports or corporate governance may be challenged, the company’s annual report may disclose a weakness in internal controls, investors may question the company’s published financial reports, greater government regulation may be contemplated or other adverse events may threaten the company’s future. Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in securities of large-cap companies. Large-cap companies mean those companies with market capitalizations within the range of at least one of the following large cap indices at the time of purchase: S&P 500 Index, S&P 100 Index, Russell 1000 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets, invested in ETFs that meet the investment criteria of the Portfolio as a whole. The Active Allocated Portion primarily invests in common stocks and may invest up to 20% of its total assets in securities of foreign issuers, including those in developing markets. The Active Allocated Portion may also engage in active and frequent trading to achieve the Portfolio’s investment 44 objective. In choosing investments for the Active Allocated Portion, the Adviser seeks to find underpriced large-capitalization securities. The Adviser utilizes a concentrated strategy that focuses on 25-30 stocks. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Equity Risk ●Financial Services Sector Risk ●Foreign Securities Risk ●Headline Risk ●Large-Cap Company Risk ●Special Situations Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk 45 As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners 46 because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b.Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Core PLUS Portfolio, were approximately $557.1 million, while the assets of the Removed Portfolio, EQ/Davis New York Venture Portfolio, were approximately $386.8 million.The Substitution will involve approximately 80% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Davis New York Venture Portfolio EQ/Large Cap Core PLUS Portfolio Share Class IA21 IB IA21 IB Management Fee 0.85% 0.85% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.14% 0.14% 0.20% 0.20% Acquired Fund Fees and Expenses NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.24% 1.24% 0.97% 0.97% 21Expenses have been restated to reflect current fees. 47 For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods (since inception for the Removed Portfolio) ended December 31, 2011.The performance of the Removed and Replacement Portfolio over the one-year and five-year periods is comparable.In addition, while a comparison over the ten-year period cannot be made, the Replacement Portfolio’s performance over the ten-year period is comparable to that of its benchmark index. 48 Portfolio 1 Year 5 Years 10 Years/Since Inception* Removed Portfolio EQ/Davis New York Venture Portfolio (Class IA)** -4.37% -2.01% -0.41% Removed Portfolio EQ/Davis New York Venture Portfolio (Class IB) -4.61% -2.26% -0.66% S&P 500 Index 2.11% -0.25% 1.47% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IA)** -4.00% -1.81% 1.84% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IB) -4.24% -2.09% 1.58% S&P 500 Index 2.11% -0.25% 2.92% * The Removed Portfolio commenced operations August 31, 2006. ** Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 6. Substitution 6 – Shares of EQ/Large Cap Core PLUS Portfolio for shares of EQ/Lord Abbett Large Cap Core Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Lord Abbett Large Cap Core Portfolio EQ/Large Cap Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Lord, Abbett & Co. LLC FMG Institutional Capital LLC BRIM Investment Objective Investment Objective Seeks to achieve capital appreciation and growth of income with reasonable risk. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. 49 Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of large, seasoned U.S. and multinational companies. A large company is defined as a company having a market capitalization at the time of purchase that falls within the market capitalization range of companies in the Russell 1000 Index. The Portfolio may invest, without limit, in American Depositary Receipts and similar depositary receipts. The Portfolio limits its investments in foreign securities that are primarily traded outside of the U.S. to 10% of its net assets. The Adviser invests in the full spectrum of large companies, including those with value or growth characteristics. In selecting investments, the Adviser uses a bottom-up investment research approach that combines both value and growth investment styles. Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in securities of large-cap companies. Large-cap companies mean those companies with market capitalizations within the range of at least one of the following large cap indices at the time of purchase: S&P 500 Index, S&P 100 Index, Russell 1000 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets, invested in ETFs that meet the investment criteria of the Portfolio as a whole. The Active Allocated Portion primarily invests in common stocks and may invest up to 20% of its total assets in securities of foreign issuers, including those in developing markets. The Active Allocated Portion may also engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments for the Active Allocated Portion, the Adviser seeks to find underpriced large-capitalization securities. The Adviser utilizes a concentrated strategy that focuses on 25-30 stocks. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Cash Management Risk ●Currency Risk 50 ●Equity Risk ●Foreign Securities Risk ●Large-Cap Company Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser 51 actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Core PLUS Portfolio, were approximately $557.1 million, while the assets of the Removed Portfolio, EQ/Lord Abbett Large Cap Core Portfolio, were approximately $249.9 million.The Substitution will involve approximately 72% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding 52 class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Lord Abbett Large Cap Core Portfolio EQ/Large Cap Core PLUS Portfolio Share Class IA22 IB IA22 IB Management Fee 0.65% 0.65% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.14% 0.14% 0.20% 0.20% Acquired Fund Fees and Expenses NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.04% 1.04% 0.97% 0.97% Fee Waiver/Expense Reimbursement -0.04%23 -0.04%23 NA NA Total – After Fee Waiver/Expense Reimbursement 1.00% 1.00% 0.97% 0.97% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately 22Expenses have been restated to reflect current fees. 23Pursuant to a contract, FMG has agreed to make payments or waive its management, administrative and other fees to limit the expenses of the Portfolio through April 30, 2013 (unless the Board of Trustees consents to an earlier revision or termination of this arrangement) (“Expense Limitation Arrangement”) so that the annual operating expenses of the Portfolio (exclusive of taxes, interest, brokerage commissions, capitalized expenses, dividend and interest expenses on securities sold short, fees and expenses of other investment companies in which the Portfolio invests and extraordinary expenses) do not exceed an annual rate of average daily net assets of 1.00% for Class IA and IB shares. The Expense Limitation Arrangement may be terminated by FMG at any time after April 30, 2013. 53 after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods (since inception for the Removed Portfolio) ended December 31, 2011.Although the Removed Portfolio outperformed the Replacement Portfolio over the five-year period, the Replacement Portfolio substantially outperformed the Removed Portfolio over the one-year period.In addition, while a comparison over the ten-year period cannot be made, that the Replacement Portfolio’s performance for the ten-year has been comparable to its benchmark index. Portfolio 1 Year 5 Years 10 Years/Since Inception* Removed Portfolio EQ/Lord Abbett Large Cap Core Portfolio (Class IA)** -8.31% 0.24% 3.14% Removed Portfolio EQ/Lord Abbett Large Cap Core Portfolio (Class IB) -8.53% -0.01% 2.88% Russell 1000 Index 1.50% -0.02% 3.68% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IA)** -4.00% -1.81% 1.84% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IB) -4.24% -2.09% 1.58% S&P 500 Index 2.11% -0.25% 2.92% * The Removed Portfolio commenced operations April 29, 2005. 54 ** Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 7. Substitution 7 – Shares of EQ/Large Cap Core PLUS Portfolio for shares of EQ/UBS Growth and Income Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/UBS Growth and Income Portfolio EQ/Large Cap Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG UBS Global Asset Management (Americas) Inc. FMG Institutional Capital LLC BRIM Investment Objective Investment Objective Seeks to achieve total return through capital appreciation with income as a secondary consideration. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest primarily in a broadly diversified group of equity securities of U.S. large capitalization companies that offer the opportunity for capital appreciation and, secondarily, income. For this Portfolio, large capitalization companies include those companies with market capitalization in excess of $5 billion at the time of investment. In seeking income, the Portfolio invests in stocks of dividend-paying companies. The Adviser utilizes an investment style that focuses on identifying discrepancies between a security’s fundamental value (i.e., the Adviser’s assessment of what the security is worth) and its market price. Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in securities of large-cap companies. Large-cap companies mean those companies with market capitalizations within the range of at least one of the following large cap indices at the time of purchase: S&P 500 Index, S&P 100 Index, Russell 1000 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets, invested in ETFs that meet the investment criteria of the Portfolio as a whole. The Active Allocated Portion primarily invests in common stocks and may invest up to 20% of its total assets in securities of foreign issuers, including those in developing markets. The Active Allocated 55 Portion may also engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments for the Active Allocated Portion, the Adviser seeks to find underpriced large-capitalization securities. The Adviser utilizes a concentrated strategy that focuses on 25-30 stocks. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Equity Risk ●Large-Cap Company Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk 56 ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 57 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Core PLUS Portfolio, were approximately $557.1 million, while the assets of the Removed Portfolio, EQ/UBS Growth and Income Portfolio, were approximately $136.1 million.The Substitution will involve approximately 53% of the assets of the Removed Portfolio.Class IA shares of the Removed Portfolio have not commenced operations and the Removed Portfolio offers Class IB shares only.Class IB shares of the Replacement Portfolio will be substituted for Class IB shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. 58 (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/UBS Growth and Income Portfolio EQ/Large Cap Core PLUS Portfolio Share Class IB IB Management Fee 0.75% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% Other Expenses 0.17% 0.20% Acquired Fund Fees and Expenses NA 0.02% Total Annual Portfolio Operating Expenses 1.17% 0.97% Fee Waiver/Expense Reimbursement -0.12%24 NA Total – After Fee Waiver/Expense Reimbursement 1.05% 0.97% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. 24Pursuant to a contract, FMG has agreed to make payments or waive its management, administrative and other fees to limit the expenses of the Portfolio through April 30, 2013 (unless the Board of Trustees consents to an earlier revision or termination of this arrangement) (“Expense Limitation Arrangement”) so that the annual operating expenses of the Portfolio (exclusive of taxes, interest, brokerage commissions, capitalized expenses, fees and expenses of other investment companies in which the Portfolio invests, dividend and interest expenses on securities sold short, and extraordinary expenses) do not exceed an annual rate of average daily net assets of 1.05% for Class IA and IB shares of the Portfolio. The Expense Limitation Arrangement may be terminated by FMG at any time after April 30, 2013. 59 c.Performance of the Portfolios The chart below compares the average annual total returns for the Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the one-year period, the Replacement Portfolio has outperformed the Removed Portfolio over the five-year period, and the performance of the Removed and Replacement Portfolio over the ten-year period is comparable. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/UBS Growth and Income Portfolio (Class IB) -2.72% -2.45% 1.63% Russell 1000 Index 1.50% -0.02% 3.34% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IB) -4.24% -2.09% 1.58% S&P 500 Index 2.11% -0.25% 2.92% 8. Substitution 8 – Shares of EQ/Large Cap Core PLUS Portfolio for shares of Multimanager Large Cap Core Equity Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio Multimanager Large Cap Core Equity Portfolio EQ/Large Cap Core PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG AllianceBernstein L.P. (“AllianceBernstein”) FMG Institutional Capital LLC 60 Janus Capital Management, LLC (“Janus”) Thornburg Investment Management, Inc. BRIM Investment Objective Investment Objective Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in equity securities of U.S. large capitalization companies. For purposes of this Portfolio, large capitalization companies are companies with market capitalization within the range of the S&P 500 Index at thetime of investment. The Portfolio intends to invest primarily in common stocks, but it may also invest in other securitiesthat the sub-advisers believe provide opportunities for capital growth. FMG will generally allocate the Portfolio’s assets among three or more sub-advisers. Under normal circumstances, the Manager anticipates allocating approximately 50% of the Portfolio’s net assets to an Index Allocated Portion and the remaining 50% of net assets among Active Allocated Portions. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Each Active Allocated Portion invests primarily in equity securities of companies that, in the view of the sub-adviser, have either above average growth prospects, or are selling at reasonable valuations, or both. Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in securities of large-cap companies. Large-cap companies mean those companies with market capitalizations within the range of at least one of the following large cap indices at the time of purchase: S&P 500 Index, S&P 100 Index, Russell 1000 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among three investment managers: an Active Allocated Portion; an Index Allocated Portion; and an ETF Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets and the ETF Allocated Portion consists of approximately 10% of the Portfolio’s net assets, invested in ETFs that meet the investment criteria of the Portfolio as a whole. The Active Allocated Portion primarily invests in common stocks and may invest up to 20% of its total assets in securities of foreign issuers, including those in developing markets. The Active Allocated Portion may also engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments for the Active Allocated Portion, the Adviser seeks to find underpriced large-capitalization securities. The Adviser utilizes a concentrated strategy that focuses on 25-30 stocks. The Index Allocated Portion of the Portfolio seeks to track the performance of the S&P 500 Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, 61 increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Cash Management Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leverage Risk ●Short Position Risk ●Volatility Management Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue identical investment objectives, employing substantially similar principal investment strategies entailing substantially similar principal risks.Therefore, the Section 26 Applicants believe that the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. 62 Both the Removed Portfolio and the Replacement Portfolio seek long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio as their investment objective and invest primarily in the equity securities of large capitalization companies.The primary difference between the Portfolios is that the Replacement Portfolio may invest a relatively small portion of its assets in foreign securities through its Active Allocated Portion, while the Removed Portfolio does not disclose any foreign investment policy.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s limited ability to invest in foreign securities.The Section 26 Applicants believe that the Replacement Portfolio’s limited ability to invest in foreign securities is not a significant difference between the Portfolios given each Portfolio’s overall emphasis on investments in equity securities of domestic large cap companies.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective, and principal investment strategies and risks. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Core PLUS Portfolio, were approximately $557.1 million, while the assets of the Removed Portfolio, Multimanager Large Cap Core Equity Portfolio, were approximately $650.6 million.The Substitution will involve approximately 20% of the assets of the Removed Portfolio.The Removed Portfolio offers Class A and Class B shares and the Replacement Portfolio offers Class IA and Class IB shares, which will be involved in the proposed Substitution.Class IA shares of the Replacement Portfolio will be substituted for Class A shares of the Removed Portfolio and Class IB shares of the Replacement 63 Portfolio will be substituted for Class B shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio Multimanager Large Cap Core Equity Portfolio EQ/Large Cap Core PLUS Portfolio Share Class A25 B IA25 IB Management Fee 0.70% 0.70% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.18% 0.18% 0.20% 0.20% Acquired Fund Fees and Expenses NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.13% 1.13% 0.97% 0.97% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. 25Expenses have been restated to reflect current fees. 64 c.Performance of the Portfolios The chart below compares the average annual total returns for the Class A and Class B shares of the Removed Portfolio and the Class IA and Class IB shares of the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.The Replacement Portfolio has outperformed the Removed Portfolio over the one-year, five-year, and ten-year periods. Portfolio 1 Year 5 Years 10 Years Removed Portfolio Multimanager Large Cap Core Equity Portfolio (Class A)* -7.11% -2.52% 1.64% Removed Portfolio Multimanager Large Cap Core Equity Portfolio (Class B) -7.34% -2.76% 1.38% S&P 500 Index 2.11% -0.25% 2.92% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IA)* -4.00% -1.81% 1.84% Replacement Portfolio EQ/Large Cap Core PLUS Portfolio (Class IB) -4.24% -2.09% 1.58% S&P 500 Index 2.11% -0.25% 2.92% * Class A Shares of the Removed Portfolio and Class IA Shares of the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 65 9. Substitution 9 – Shares of EQ/Large Cap Growth PLUS Portfolio for shares of EQ/Equity Growth PLUS Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Equity Growth PLUS Portfolio EQ/Large Cap Growth PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG BlackRock Capital BRIM FMG Marsico BRIM Investment Objective Investment Objective Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Seeks to provide long-term capital growth with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities. The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion, and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 25-35% of the Portfolio’s net assets and the Index Allocated Portion consists of approximately 65-75% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. Although it may favor companies in those industries that appear to offer higher potential for long-term growth, the Adviser to the Active Allocated Portion looks for “stable” growth and “opportunistic” growth stocks, focusing on a subset of the Russell 1000® Growth Index with market capitalizations above $2 billion. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Growth Index FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of large-cap companies.The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, and the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion primarily invests in common stocks, but may also invest up to 25% of its total assets in securities of foreign issuers (which may include up to 15% of its total assets in emerging market countries at the time of purchase). The Active Allocated Portion also may engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments, the Adviser utilizes a “focus” style, which concentrates the Active Allocated Portion’s investments in a core position of 20-30 companies selected for their growth potential. The Index Allocated Portion of the Portfolio seeks 66 thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. to track the performance of the Russell 1000 Growth. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Cash Management Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Mid-Cap Company Risk ●Short Position Risk ●Volatility Management Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk 67 As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investmentadviser.In addition, both Portfolios pursue identical investment objectives, employing substantially similar principal investment strategies entailing substantially similar principal risks.Therefore, the Section 26 Applicants believe that the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio as their investment objective and invest primarily in equity securities with the potential for growth.The primary difference between the Portfolios is that the Replacement Portfolio may invest a small portion of net assets in foreign securities, while the Removed Portfolio does not disclose any foreign investment policy.In addition, the Removed Portfolio may invest in the equity securities of large- and mid-cap companies, while the Replacement Portfolio invests principally in the equity securities of large-cap companies.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s ability to invest in foreign securities and the Removed Portfolio’s ability to invest in mid-cap companies.The Section 26 Applicants believe that these differences are not significant given each Portfolio’s overall emphasis on investments in equity securities of domestic large cap companies.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective, and principal investment strategies and risks. 68 b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Growth PLUS Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, EQ/Equity Growth PLUS Portfolio, were approximately $1.5 billion.The Substitution will involve approximately 70% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Equity Growth PLUS Portfolio EQ/Large Cap Growth PLUS Portfolio Share Class IA26 IB IA26 IB Management Fee 0.50% 0.50% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.25% 0.25% 0.18% 0.18% AFFE NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.00% 1.00% 0.95% 0.95% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was the same as that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual 26Expenses have been restated to reflect current fees. 69 operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the ten-year period, the Replacement Portfolio has outperformed the Removed Portfolio over the one- and five-year periods. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/Equity Growth PLUS Portfolio (Class IA)* -5.94% -1.01% 4.07% Removed Portfolio EQ/Equity Growth PLUS Portfolio (Class IB) -6.21% -1.20% 3.86% Russell 1000 Growth Index 2.64% 2.50% 2.60% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IA)* -3.27% 1.49% 2.06% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IB) -3.66% 1.21% 1.79% Russell 1000 Growth Index 2.64% 2.50% 2.60% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 70 Substitution 10 – Shares of EQ/Large Cap Growth PLUS Portfolio for shares of EQ/Montag & Caldwell Growth Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Montag & Caldwell Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Montag & Caldwell, LLC FMG Marsico BRIM Investment Objective Investment Objective Seeks to achieve capital appreciation. Seeks to provide long-term capital growth with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest primarily in equity securities of U.S. large capitalization companies. For this Portfolio, large capitalization companies include those companies with market capitalization in excess of $5 billion at the time of investment. The Portfolio may invest up to 20% of its total assets in foreign securities listed on a domestic or foreign securities exchange, including American Depositary Receipts or European Depositary Receipts. The Adviser utilizes a “growth at a reasonable price” investment approach that combines growth and value style investing. In choosing investments, the Adviser utilizes a process that involves researching and evaluating companies for potential investment. Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of large-cap companies.The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, and the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion primarily invests in common stocks, but may also invest up to 25% of its total assets in securities of foreign issuers (which may include up to 15% of its total assets in emerging market countries at the time of purchase). The Active Allocated Portion also may engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments, the Adviser utilizes a “focus” style, which concentrates the Active Allocated Portion’s investments in a core position of 20-30 companies selected for their growth potential. The Index Allocated Portion of the Portfolio seeks 71 to track the performance of the Russell 1000 Growth. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Large-Cap Company Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk 72 As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investmentadviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization growth companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners 73 because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Growth PLUS Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, EQ/Montag & Caldwell Growth Portfolio, were approximately $341.2 million.The Substitution will involve approximately 47% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Montag & Caldwell Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Share Class IA27 IB IA27 IB Management Fee 0.75% 0.75% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.14% 0.14% 0.18% 0.18% AFFE NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.14% 1.14% 0.95% 0.95% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In 27 Expenses have been restated to reflect current fees. 74 addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the one-year and five-year periods, the Replacement Portfolio has returns comparable to the Removed Portfolio over the ten-year period. 75 Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/Montag & Caldwell Growth Portfolio (Class IA)* 3.09% 3.46% 2.41% Removed Portfolio EQ/Montag & Caldwell Growth Portfolio (Class IB) 2.99% 3.22% 2.23% Russell 1000 Growth Index 2.64% 2.50% 2.60% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IA)* -3.27% 1.49% 2.06% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IB) -3.66% 1.21% 1.79% Russell 1000 Growth Index 2.64% 2.50% 2.60% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. Substitution 11 – Shares of EQ/Large Cap Growth PLUS Portfolio for shares of EQ/T. Rowe Price Growth Stock Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/T. Rowe Price Growth Stock Portfolio EQ/Large Cap Growth PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG T. Rowe Price Associates, Inc. (“T. Rowe Price”) FMG Marsico BRIM Investment Objective Investment Objective Seeks to achieve long-term capital appreciation and secondarily, income. Seeks to provide long-term capital growth with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies The Portfolio normally invests at least 80% of net Under normal circumstances, the Portfolio invests at 76 assets in common stocks of a diversified group of growth companies. The Portfolio will invest primarily in equity securities of large-cap companies. For this Portfolio, large-cap companies are defined as those companies with market capitalization larger than the median market cap of companies in the Russell 1000 Growth Index at the time of purchase. The Adviser mostly seeks investments in companies that have the ability to pay increasing dividends through strong cash flow. The Portfolio may invest up to 30% of its total assets in securities of foreign issuers, including those in emerging markets. In pursuing the Portfolio’s investment objective, the Adviser has the discretion to purchase some securities, including warrants and preferred stocks, that do not meet its normal investment criteria when it perceives an opportunity for substantial appreciation. These situations might arise when the Adviser believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, a new product introduction or innovation, or a favorable competitive development. least 80% of its net assets in equity securities of large-cap companies.The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, and the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion primarily invests in common stocks, but may also invest up to 25% of its total assets in securities of foreign issuers (which may include up to 15% of its total assets in emerging market countries at the time of purchase). The Active Allocated Portion also may engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments, the Adviser utilizes a “focus” style, which concentrates the Active Allocated Portion’s investments in a core position of 20-30 companies selected for their growth potential. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Growth. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk 77 ●Large-Cap Company Risk ●Special Situations Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large capitalization growth companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and 78 emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b.Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Growth PLUS Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, EQ/T. Rowe Price Growth Stock Portfolio, were approximately $724.5 million.The Substitution will involve approximately 55% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. 79 (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/T. Rowe Price Growth Stock Portfolio EQ/Large Cap Growth PLUS Portfolio Share Class IA28 IB IA28 IB Management Fee 0.78% 0.78% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.12% 0.12% 0.18% 0.18% AFFE NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.15% 1.15% 0.95% 0.95% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the one-year period, the Replacement Portfolio has outperformed the Removed Portfolio over the five-year period 28Expenses have been restated to reflect current fees. 80 and the Removed and Replacement Portfolios have had comparable returns over the ten-year period. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/T. Rowe Price Growth Stock Portfolio (Class IA)* -1.69% 0.46% 2.27% Removed Portfolio EQ/T. Rowe Price Growth Stock Portfolio (Class IB) -1.94% 0.17% 2.12% Russell 1000 Growth Index 2.64% 2.50% 2.60% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IA)* -3.27% 1.49% 2.06% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IB) -3.66% 1.21% 1.79% Russell 1000 Growth Index 2.64% 2.50% 2.60% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 12.Substitution 12 – Shares of EQ/Large Cap Growth PLUS Portfolio for shares of EQ/Wells Fargo Omega Growth Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Wells Fargo Omega Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Wells Capital Management, Inc. FMG Marsico BRIM 81 Investment Objective Investment Objective Seeks to achieve long-term capital growth. Seeks to provide long-term capital growth with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies The Portfolio invests primarily in common stocks of U.S. companies across all market capitalizations. The Portfolio also may invest up to 25% of its total assets in foreign securities. The Adviser employs a growth style of equity management. The Adviser’s active style of portfolio management may lead to a high portfolio turnover, but will not limit the Adviser’s investment decisions. Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of large-cap companies.The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, and the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion primarily invests in common stocks, but may also invest up to 25% of its total assets in securities of foreign issuers (which may include up to 15% of its total assets in emerging market countries at the time of purchase). The Active Allocated Portion also may engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments, the Adviser utilizes a “focus” style, which concentrates the Active Allocated Portion’s investments in a core position of 20-30 companies selected for their growth potential. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Growth. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. 82 Principal Risks Principal Risks ●Currency Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Large-Cap Company Risk ●Mid-Cap and Small-Cap Company Risk ●Portfolio Turnover Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investmentadviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. 83 Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of domestic growth companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.Another difference between the Portfolios is that the Removed Portfolio may invest to a greater extent in equity securities of small- and mid-capitalization companies than the Replacement Portfolio.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns and the Removed Portfolio’s ability to invest in small- and mid-capitalization companies to a greater extent than the Replacement Portfolio.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.The Section 26 Applicants also note that each Portfolio historically has invested primarily in equity securities of large-capitalization companies.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides 84 continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Growth PLUS Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, EQ/Wells Fargo Omega Growth Portfolio, were approximately $687.4 million.The Substitution will involve approximately 74% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Wells Fargo Omega Growth Portfolio EQ/Large Cap Growth PLUS Portfolio Share Class IA29 IB IA29 IB Management Fee 0.65% 0.65% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.13% 0.13% 0.18% 0.18% AFFE NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.03% 1.03% 0.95% 0.95% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower 29Expenses have been restated to reflect current fees. 85 than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the five- and ten-year periods, the Replacement Portfolio has outperformed the Removed Portfolio over the one-year period. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/Wells Fargo Omega Growth Portfolio (Class IA)* -5.64% 4.81% 4.68% Removed Portfolio EQ/Wells Fargo Omega Growth Portfolio (Class IB) -5.92% 4.53% 4.44% Russell 3000 Growth Index 2.18% 2.46% 2.74% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IA)* -3.27% 1.49% 2.06% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IB) -3.66% 1.21% 1.79% Russell 1000 Growth Index 2.64% 2.50% 2.60% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. 86 Substitution 13 – Shares of EQ/Large Cap Growth PLUS Portfolio for shares of Multimanager Aggressive Equity Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio Multimanager Aggressive Equity Portfolio EQ/Large Cap Growth PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG AllianceBernstein ClearBridge Advisors, LLC GCIC US Ltd. Legg Mason Capital Management, LLC Marsico T. Rowe Price Westfield Capital Management Company, L.P. FMG Marsico BRIM Investment Objective Investment Objective Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Seeks to provide long-term capital growth with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio intends to invest at least 80% of its net assets in equity securities. The Portfolio invests primarily in securities of large capitalization growth companies. For purposes of this Portfolio, large capitalization companies are companies with market capitalization within the range of the Russell 3000 Growth Index . FMG will generally allocate the Portfolio’s assets among three or more sub-advisers. Under normal circumstances, the Manager anticipates allocating approximately 50% of the Portfolio’s net assets to an Index Allocated Portion and the remaining 50% of net assets among Active Allocated Portions. Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of large-cap companies.The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 30% of the Portfolio’s net assets, and the Index Allocated Portion consists of approximately 60% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. 87 The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 3000 Growth Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Each Active Allocated Portion invests primarily in equity securities of companies whose above-average prospective earnings growth is not fully reflected in current market valuations. The Active Allocated Portions may invest up to 25% of their total assets in securities of foreign companies, including companies based in developing countries. The Active Allocated Portion primarily invests in common stocks, but may also invest up to 25% of its total assets in securities of foreign issuers (which may include up to 15% of its total assets in emerging market countries at the time of purchase). The Active Allocated Portion also may engage in active and frequent trading to achieve the Portfolio’s investment objective. In choosing investments, the Adviser utilizes a “focus” style, which concentrates the Active Allocated Portion’s investments in a core position of 20-30 companies selected for their growth potential. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Growth. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the PortfolioThe Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Large-Cap Company Risk ●Leverage Risk ●Short Position Risk ●Cash Management Risk ●Currency Risk ●Custom Benchmark Risk ●Derivatives Risk ●Emerging Markets Risk ●Equity Risk ●Exchange Traded Funds Risk ●Foreign Securities Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk 88 ●Volatility Management Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue identical investment objectives, employing substantially similar principal investment strategies entailing substantially similar principal risks.The Section 26 Applicants believe that the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it would provide continuity in asset class, investment manager, investment objective, investment strategies and risks. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Growth PLUS Portfolio, were approximately $2.0 billion, while the assets of the Removed Portfolio, Multimanager Aggressive Equity Portfolio, were approximately $1.4 billion.The Substitution will involve approximately 35% of the assets of the Removed Portfolio.The Removed Portfolio offers Class A and Class B shares and the Replacement Portfolio offers Class IA and Class IB shares, which will be involved in the proposed Substitution.Class IA shares of the Replacement Portfolio will be substituted for Class A shares of the Removed Portfolio and Class IB shares of the Replacement Portfolio will be substituted for Class B shares of the Removed Portfolio.Below is a 89 table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio Multimanager Aggressive Equity Portfolio EQ/Large Cap Growth PLUS Portfolio Share Class A30 B IA30 IB Management Fee 0.57% 0.57% 0.50% 0.50% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.18% 0.18% 0.18% 0.18% AFFE NA NA 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.00% 1.00% 0.95% 0.95% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that the Replacement Portfolio’s combined management fee plus 12b-1 fee and the total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will protect Contract owners with Contract value allocated to the Removed Portfolio by ensuring that the annual operating expense ratio of the Replacement Portfolio immediately after the Substitution is lower than that of the Removed Portfolio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class A and Class B shares of the Removed Portfolio and the Class IA and Class IB shares of the 30 Expenses have been restated to reflect current fees. 90 Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.The Replacement Portfolio has outperformed the Removed Portfolio over the one-, five-, and ten-year periods. Portfolio 1 Year 5 Years 10 Years Removed Portfolio Multimanager Aggressive Equity Portfolio (Class A)* -6.12% -1.87% 1.40% Removed Portfolio Multimanager Aggressive Equity Portfolio (Class B) -6.33% -2.11% 1.15% Russell 3000 Growth Index 2.18% 2.46% 2.74% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IA)* -3.27% 1.49% 2.06% Replacement Portfolio EQ/Large Cap Growth PLUS Portfolio (Class IB) -3.66% 1.21% 1.79% Russell 1000 Growth Index 2.64% 2.50% 2.60% * Class A Shares of the Removed Portfolio and Class IA Shares the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. Substitution 14 – Shares of EQ/Large Cap Value PLUS Portfolio for shares of EQ/BlackRock Basic Value Equity Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/BlackRock Basic Value Equity Portfolio EQ/Large Cap Value PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG BRIM FMG AllianceBernstein 91 Investment Objective Investment Objective Seeks to achieve capital appreciation and secondarily, income. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities that the Adviser believes are undervalued and therefore represent basic investment value. The Adviser may also determine a company is undervalued if its stock price is down because of temporary factors from which the Adviser believes the company will recover. The Portfolio focuses its investments on companies with market capitalizations over $5billion. The Portfolio also may invest up to 25% of its total assets in securities issued by foreign companies. Under normal circumstances, the Portfolio invests at least 80% of its net assets in securities of large-cap companies. For this Portfolio, large-cap companies mean those companies with market capitalizations within the range of at least one of the following large-cap indices: S&P 500 Index, Russell 1000 Index, S&P 100 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion, and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 25-35% of the Portfolio’s net assets and the Index Allocated Portion consists of approximately 65-75% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion of the Portfolio primarily invests in the equity securities of large-cap companies, which are defined for purposes of this portion as companies with market capitalizations of $1 billion or more. The Portfolio may engage in active and frequent trading of portfolio securities to achieve its investment objective. In managing the Active Allocated Portion, the Adviser uses a value-oriented, “bottom-up” approach. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Value Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. 92 Principal Risks Principal Risks ●Currency Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Large-Cap Company Risk ●Mid-Cap Company Risk ●Cash Management Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large-capitalization value companies.The primary difference 93 between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Value PLUS Portfolio, were approximately $3.0 billion, while the assets of the Removed Portfolio, EQ/BlackRock Basic Value Equity Portfolio, were approximately $2.1 billion.The Substitution will involve approximately 43% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of shares of the 94 Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/BlackRock Basic Value Equity Portfolio EQ/Large Cap Value PLUS Portfolio Share Class IA31 IB IA31 IB Management Fee 0.57% 0.57% 0.48% 0.48% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.12% 0.12% 0.17% 0.17% Total Annual Portfolio Operating Expenses 0.94% 0.94% 0.90% 0.90% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c. Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed 31Expenses have been restated to reflect current fees. 95 Portfolio has outperformed the Replacement Portfolio over the five-year period, the Replacement Portfolio has produced returns comparable to those of the RemovedPortfolio over the one-year period and only trailed the Removed Portfolio slightly over the ten-year period. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/BlackRock Basic Value Equity Portfolio (Class IA)* -2.86% -1.62% 3.43% Removed Portfolio EQ/BlackRock Basic Value Equity Portfolio (Class IB) -3.17% -1.88% 3.19% Russell 1000 Value Index 0.39% -2.64% 3.89% Replacement Portfolio EQ/Large Cap Value PLUS Portfolio (Class IA)* -4.84% -6.70% 1.46% Replacement Portfolio EQ/Large Cap Value PLUS Portfolio (Class IB) -5.09% -6.97% 1.19% Russell 1000 Value Index 0.39% -2.64% 3.89% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. Substitution 15 – Shares of EQ/Large Cap Value PLUS Portfolio for shares of EQ/Boston Advisors Equity Income Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/Boston Advisors Equity Income Portfolio EQ/Large Cap Value PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG Boston Advisors LLC FMG AllianceBernstein 96 Investment Objective Investment Objective Seeks a combination of growth and income to achieve an above-average and consistent total return. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities. The Portfolio intends to invest primarily in dividend-paying common stocks of U.S. large capitalization companies. Large capitalization companies currently are treated as those companies with market capitalizations in excess of $10 billion at the time of investment. The Portfolio may invest up to 20% of its assets in foreign securities, including securities of issuers located in developed and developing economies. The Adviser focuses primarily on companies that offer the potential for capital appreciation combined with an above market level of dividend income. In choosing investments, the Adviser utilizes a quantitative process to identify and evaluate companies for potential investment. Generally, at least 80% of the Portfolio’s stocks (measured by net assets) will pay a dividend. Under normal circumstances, the Portfolio invests at least 80% of its net assets in securities of large-cap companies. For this Portfolio, large-cap companies mean those companies with market capitalizations within the range of at least one of the following large-cap indices: S&P 500 Index, Russell 1000 Index, S&P 100 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion, and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 25-35% of the Portfolio’s net assets and the Index Allocated Portion consists of approximately 65-75% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion of the Portfolio primarily invests in the equity securities of large-cap companies, which are defined for purposes of this portion as companies with market capitalizations of $1 billion or more. The Portfolio may engage in active and frequent trading of portfolio securities to achieve its investment objective. In managing the Active Allocated Portion, the Adviser uses a value-oriented, “bottom-up” approach. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Value Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. 97 Principal Risks Principal Risks ●Currency Risk ●Depositary Receipts Risk ●Emerging Markets Risk ●Equity Risk ●Foreign Securities Risk ●Large-Cap Company Risk ●Cash Management Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks.Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large-capitalization value companies.The primary difference 98 between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b. Fees, Expenses and Assets of the Portfolios As of December 31, 2011, the assets of the Replacement Portfolio, EQ/Large Cap Value PLUS Portfolio, were approximately $3.0 billion, while the assets of the Removed Portfolio, EQ/Boston Advisors Equity Income Portfolio, were approximately $809.7 million.The Substitution will involve approximately 27% of the assets of the Removed Portfolio.Both the Removed Portfolio and the Replacement Portfolio offer Class IA and Class IB shares, which will be involved in the proposed Substitution.Each class of shares of the Replacement Portfolio will be substituted for the corresponding class of 99 shares of the Removed Portfolio.Below is a table comparing the fees and expenses of the Removed Portfolio and the Replacement Portfolio. (as of 12/31/11) Removed Portfolio Replacement Portfolio EQ/Boston Advisors Equity Income Portfolio EQ/Large Cap Value PLUS Portfolio Share Class IA32 IB IA32 IB Management Fee 0.75% 0.75% 0.48% 0.48% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% 0.25% Other Expenses 0.13% 0.13% 0.17% 0.17% Total Annual Portfolio Operating Expenses 1.13% 1.13% 0.90% 0.90% Fee Waiver/Expense Reimbursement -0.08%33 -0.08%33 NA NA Total – After Fee Waiver/Expense Reimbursement 1.05% 1.05% 0.90% 0.90% For the fiscal year ended December 31, 2011, the combined management fee plus 12b-1 fee of the Replacement Portfolio was lower than that of the Removed Portfolio.In addition, the total annual operating expense ratio of the Replacement Portfolio was lower than that of the Removed Portfolio.Furthermore, it is anticipated that both the Replacement Portfolio’s combined management fee plus 12b-1 fee and total annual operating expense ratio will be lower than those of the Removed Portfolio immediately after the Substitution.Accordingly, the Substitution will benefit Contract owners with 32Expenses have been restated to reflect current fees. 33Pursuant to a contract, FMG has agreed to make payments or waive its management, administrative and other fees to limit the expenses of the Portfolio through April 30, 2013 (unless the Board of Trustees consents to an earlier revision or termination of this arrangement) (“Expense Limitation Arrangement”) so that the annual operating expenses of the Portfolio (exclusive of taxes, interest, brokerage commissions, capitalized expenses, fees and expenses of other investment companies in which the Portfolio invests, dividend and interest expenses on securities sold short, and extraordinary expenses) do not exceed an annual rate of average daily net assets of 1.05% for Class IA and IB shares of the Portfolio. The Expense Limitation Arrangement may be terminated by FMG at any time after April 30, 2013. Contract value allocated to the Removed Portfolio by lowering the annual operating expense ratio. c.Performance of the Portfolios The chart below compares the average annual total returns for the Class IA and Class IB shares of the Removed Portfolio and the Replacement Portfolio for the one-year, five-year and ten-year periods ended December 31, 2011.Although the Removed Portfolio has outperformed the Replacement Portfolio over the one-year and five-year periods, the Replacement Portfolio has produced returns comparable to those of the Removed Portfolio over the ten-year period. Portfolio 1 Year 5 Years 10 Years Removed Portfolio EQ/Boston Advisors Equity Income Portfolio (Class IA)* -0.07% -1.78% 3.71% Removed Portfolio EQ/Boston Advisors Equity Income Portfolio (Class IB) -0.51% -2.05% 3.52% Russell 1000 Value Index 0.39% -2.64% 3.89% Replacement Portfolio EQ/Large Cap Value PLUS Portfolio (Class IA)* -4.84% -6.70% 1.46% Replacement Portfolio EQ/Large Cap Value PLUS Portfolio (Class IB) -5.09% -6.97% 1.19% Russell 1000 Value Index 0.39% -2.64% 3.89% * Class IA Shares of both the Removed Portfolio and the Replacement Portfolio did not pay 12b-1 fees prior to January 1, 2012. Substitution 16 – Shares of EQ/Large Cap Value PLUS Portfolio for shares of EQ/JPMorgan Value Opportunities Portfolio a. Investment Advisers, Investment Objectives, Principal Investment Strategies and Principal Risks Removed Portfolio Replacement Portfolio EQ/JPMorgan Value Opportunities Portfolio EQ/Large Cap Value PLUS Portfolio Investment Adviser (Subadviser) Investment Adviser (Subadviser) FMG JPMIM FMG AllianceBernstein Investment Objective Investment Objective Seeks to achieve long-term capital appreciation. Seeks to achieve long-term growth of capital with an emphasis on risk-adjusted returns and managing volatility in the Portfolio. Principal Investment Strategies Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its net assets in equity securities of mid- and large-capitalization companies. For this Portfolio, issuers with market capitalization between $2 billion and $5 billion are considered mid-capitalization while those above $5 billion are considered large-capitalization. The Portfolio may invest up to 10% of its net assets in foreign securities. The Adviser employs a value-oriented investment approach that seeks to identify attractive companies through fundamental research and discounted cash flow analysis. The Adviser seeks to identify relative value within sectors by combining company analysis of its research and portfolio management teams with market sentiment and macro-insights of the portfolio managers. Under normal circumstances, the Portfolio invests at least 80% of its net assets in securities of large-cap companies. For this Portfolio, large-cap companies mean those companies with market capitalizations within the range of at least one of the following large-cap indices: S&P 500 Index, Russell 1000 Index, S&P 100 Index, Morningstar Large Core Index, NYSE 100 Index. The Portfolio’s assets normally are allocated among two investment managers: an Active Allocated Portion, and an Index Allocated Portion. Under normal circumstances, the Active Allocated Portion consists of approximately 25-35% of the Portfolio’s net assets and the Index Allocated Portion consists of approximately 65-75% of the Portfolio’s net assets. Approximately 10% of the Portfolio’s assets may be invested in Underlying ETFs that meet the investment criteria of the Portfolio. The Active Allocated Portion of the Portfolio primarily invests in the equity securities of large-cap companies, which are defined for purposes of this portion as companies with market capitalizations of $1 billion or more. The Portfolio may engage in active and frequent trading of portfolio securities to achieve its investment objective. In managing the Active Allocated Portion, the Adviser uses a value-oriented, “bottom-up” approach. The Index Allocated Portion of the Portfolio seeks to track the performance of the Russell 1000 Value Index. FMG also may utilize futures and options, such as exchange-traded futures and options contracts on securities indices, to manage equity exposure. When market volatility is increasing above specific thresholds set for the Portfolio, the Manager may limit equity exposure either by reducing investments in securities, shorting or selling long futures and options positions on an index, increasing cash levels, and/or shorting an index, which is intended to reduce the overall risk of investing in the Portfolio. The Portfolio may invest up to 25% of its assets in derivatives. Principal Risks Principal Risks ●Currency Risk ●Equity Risk ●Foreign Securities Risk ●Investment Style Risk ●Large-Cap Company Risk ●Mid-Cap Company Risk ●Cash Management Risk ●Custom Benchmark Risk ●Derivatives Risk ●Equity Risk ●Exchange Traded Funds Risk ●Futures Contract Risk ●Index Strategy Risk ●Investment Style Risk ●Large-Cap Company Risk ●Leveraging Risk ●Portfolio Turnover Risk ●Short Position Risk ●Volatility Management Risk As the comparison demonstrates, the Removed and Replacement Portfolios invest in the same asset class with investment management oversight by the same investment adviser.In addition, both Portfolios pursue substantially similar investment objectives, employing similar principal investment strategies entailing similar principal risks. Therefore, the Section 26 Applicants believe that the Replacement and Removed Portfolios are sufficiently similar and the essential objectives and expectations of Contract owners will continue to be met after the proposed Substitution. Both the Removed Portfolio and the Replacement Portfolio seek capital appreciation as a primary component of their investment objectives and invest primarily in the equity securities of large-capitalization value companies.The primary difference between the Portfolios is that the Removed Portfolio is subadvised by a single subadviser actively managing the Portfolio, as compared to the Replacement Portfolio’s more diverse approach, relying on a combination of active and passive management and emphasizing risk-adjusted returns.The differences in the principal risks of the Portfolios are attributable primarily to the Replacement Portfolio’s use of a passive management strategy for a portion of the Portfolio and its emphasis on risk-adjusted returns.Through its active management allocation, the Replacement Portfolio pursues similar strategies as the Removed Portfolio, but the Replacement Portfolio also offers the benefits of diversification and broader asset class exposure by utilizing an index strategy for a portion of the Portfolio and investing in ETFs.The Section 26 Applicants believe that the Replacement Portfolio’s use of these strategies and techniques offer greater diversification and potentially less risk to investors.Accordingly, the Section 26 Applicants believe that the proposed Substitution would be beneficial to Contract owners because it provides continuity in asset class, investment manager, investment objective and principal investment strategies, while offering greater diversification and potentially reducing risk. b.
